DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 has been considered by the examiner. 
Reason for Allowance
Claims 1-15 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A folding-length-difference compensatory mechanism for the multi-step foldable device, comprising: 
a first base, a first hinge module, a second base, a second hinge module and a third base; 
where the first hinge module is respectively connected with one end of the first base and one end of the third base, and the second hinge module is respectively connected with a flexible display is provided on the same sides of the first hinge module, the second hinge module, the first base, the second base and the third base; 
wherein the third base and/or the first base or the second base includes a connecting housing and a docking housing that are relatively slidable with each other; 
the first hinge module including: a first main body, one end of which has a first main pivoting portion and a first sub-pivoting portion that are spaced from each other; and 
a first sliding unit, including: 
a first main linkage member, opposite ends of which pivotally connected to the first main pivoting portion and connected to the connecting housing respectively; 
a first sub-linkage member, having one end pivotally connected to the first sub-pivoting portion, where a pivoting node is formed between two ends of the first sub-linkage member, such that another end of the first sub-linkage member is movable relatively to and limited by the first main linkage member; 
a first sliding member, one end of which is movable relative to and limited by the connecting housing, where the first sliding member has an opposite end connected with the docking housing; and 
a first intermediate transmission member, pivotally connected to the connecting housing, wherein the first intermediate transmission member has two ends respectively moveable with another end of the first sub-linkage member and the first sliding member, such that the one end of the first sub-linkage member and the first sliding member are respectively moved in reverse directions, for the first sliding member to drive the docking housing to be movable relative to the connecting housing that is connected with the docking housing.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of folding length difference compensatory mechanism comprising first base, first hinge module a second base, a second hinge module and a third base and the interaction between each of it and the flexible display screen; furthermore the specific arrangement of the hinge module including the various structures and the co-relationship between each structure as claimed, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The primary reason for allowance of independent claim 2 the prior art of record, individually or in combination does not teach or fairly suggest:
A folding-length-difference compensatory mechanism for a multi- step-foldable device, comprising: 
a first base, a first hinge module, a second base, a second hinge module and a third base; 
where the first hinge module is respectively connected with one end of the first base and one end of the third base, and the second hinge module is respectively connected with opposite ends of the second base and the third base, and a flexible display is provided on the same side of the first hinge module, the second hinge module, the first base, the second base and the third base; 
wherein the third base and/or the second base or the first base includes a connecting housing and a docking housing that are relatively slidable with each other; 
the second hinge module including: a second main body, one end of which has a second main pivoting portion and a second sub-pivoting portion and a stopping portion; and 
a second sliding unit, including: a second main linkage member, opposite ends of which being pivotally connected to the second main pivoting portion and connected to the connecting housing respectively; 
a second sub-linkage member, having one end pivotally connected to the second sub-pivoting portion, where a pivoting node is formed between two ends of the second sub-linkage member, such that other end of the second sub-linkage member is moveable relatively and limited by the second main linkage member; a second sliding member, one end of which is movable relative to and limited by the connecting housing, where the second sliding member has an opposite end connected with the docking housing, and the second sliding member is further provided with a curved guiding groove; 
a second intermediate transmission member, pivotally connected to the connecting housing, wherein the second intermediate transmission member has two ends movable respectively with another end of the second sub-linkage member and the second sliding member, such that the one end of the second sub-linkage member and the second sliding member are respectively moved in reverse directions; and 
a support plate body, one end of which is a corresponding stopping portion for in connection with or in disconnection with the stopping portion, and one side of opposite end of the support plate body is provided with a curved plate foot for guiding the curved guiding groove in a curved sliding way, such that the support plate body is slid by the second sliding member and tilted relative to the second sliding member, for the second sliding member to drive the docking housing to be moveable relative to the connecting housing that is connected with the docking housing.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of folding length difference compensatory mechanism comprising first base, first hinge module a second base, a second hinge module and a third base and the interaction between each of it and the flexible display screen; furthermore the specific arrangement of the hinge module including the various structures and the co-relationship between each structure as claimed, at least these configuration in combination of the remaining limitation of the entire claim 2 and the function/operation of the claim 2 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 3 the prior art of record, individually or in combination does not teach or fairly suggest:

a first base, a first hinge module, a second base, a second hinge module and a third base; 
where the first hinge module is respectively connected with one end of the first base and one end of the third base, and the second hinge module is respectively connected with opposite ends of the second base and the third base, and a flexible display is provided on the same sides of the first hinge module, the second hinge module, the first base, the second base and the third base; 
wherein the folding-length-difference compensatory mechanism is characterized in that: the first base and the second base includes a connecting housing and a docking housing that are relatively slidable with each other; the third base includes two connecting housings and a docking housing that is relatively slidable between the two connecting housings; 
the first hinge module includes a first main body, one end of which has a first main pivoting portion and a first sub-pivoting portion that are spaced from each other; and 
a first sliding unit, including: a first main linkage member, opposite ends of which pivotally connected to the first main pivoting portion and connected to the connecting housing respectively; 
a first sub-linkage member, having one end pivotally connected to the first sub-pivoting portion, where a pivoting node is formed between two ends of the first sub-linkage member, such that another end of the first sub-linkage member is movable relatively to and limited by the first main linkage member; 
a first sliding member, one end of which is movable relative to and limited by the connecting housing, where the first sliding member has an opposite end connected with the docking housing; and a first intermediate transmission member, pivotally connected to the connecting housing, wherein the first intermediate transmission member has two ends respectively moveable with another end of the first sub-linkage member and the first sliding member, such that the one end of the first sub-linkage member and the first sliding member are respectively moved in reverse directions, for the first sliding member to drive the docking housing to be movable relative to the connecting housing that is connected with the docking housing, and further includes a third sliding unit having a structure corresponding to the first sliding unit, and the first and third sliding units are symmetrically provided respectively at both ends of the first main body; 
a third main pivoting portion and a third sub-pivoting portion that are spaced from each other are further provided at the opposite ends of the first main body, and the third main pivoting portion and the third sub-pivoting portion are respectively with the first main pivoting portion and the first sub-pivoting portion to be provided symmetrically at the opposite end of the first main body respectively; 
ends of each first main linkage member are pivotally connected to the first and third main pivoting members, respectively, and opposite ends of each first main linkage members are respectively connected to each connection housings; ends of each first sub-linkage members are pivotally connected with the first and third sub-pivoting members, respectively, and opposite ends of each first sliding member are connected with each docking housing respectively, such that when the first base is folded or unfolded relative to the third base, each 
a second sliding unit, including: a second main linkage member, opposite ends of which being pivotally connected to the second main pivoting portion and connected to the connecting housing respectively;
 a second sub-linkage member, having one end pivotally connected to the second sub-pivoting portion, where a pivoting node is formed between two ends of the second sub-linkage member, such that other end of the second sub-linkage member is moveable relatively and limited by the second main linkage member; a second sliding member, one end of which is movable relative to and limited by the connecting housing, where the second sliding member has an opposite end connected with the docking housing, and the second sliding member is further provided with a curved guiding groove; 
a second intermediate transmission member, pivotally connected to the connecting housing, wherein the second intermediate transmission member has two ends movable respectively with another end of the second sub-linkage member and the second sliding member, such that the one end of the second sub-linkage member and the second sliding member are respectively moved in reverse directions; and 
a support plate body, one end of which is a corresponding stopping portion for in connection with or in disconnection with the stopping portion, and one side of opposite end of the support plate body is provided with a curved plate foot for guiding the curved guiding a fourth main pivoting portion, a fourth sub-pivoting portion, and another blocking portion are further provided at the opposite end of the second main body, and the fourth main pivoting portion, the fourth sub-pivoting portion, and another blocking portion are corresponding to the second main pivoting portion, the second sub-pivoting portion, and the blocking portion to be symmetrically provided at opposite ends of the second main body; ends of each second main linkage members are pivotally connected with the second main pivoting portion and the fourth main pivoting portion, and opposite ends of each second main linkage member are respectively connected with one connecting housings, ends of each second sub-linkage member are pivotally connected with the second sub-pivoting portion and the fourth sub-pivoting portion respectively, and opposite ends of each second sliding member are connected with one docking housings respectively, such that when the second base is folded or unfolded relative to the third base, each second sliding member respectively drives one docking housings to be movable relative to the connecting housing that is connected with the docking housing.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of folding length difference compensatory mechanism comprising first base, first hinge module a second base, a second hinge module and 
The remaining prior arts cited in the PTO-892 fail to disclose the arrangement and interconnection of the cushions and the casings with respect to the housing structure and motherboard as claimed by the applicant. Thereby, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841